 Case 1:19-cv-18676-NLH Document 12 Filed 03/25/21 Page 1 of 13 PageID: 251



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


___________________________________
                                   :
ERIC D. WIGGINS,                   :
                                   :
          Petitioner,              :          Civ. No. 19-18676 (NLH)
                                   :
     v.                            :          OPINION
                                   :
THE ATTORNEY GENERAL OF THE        :
STATE OF NEW JERSEY, et al.,       :
                                   :
          Respondents.             :
___________________________________:


APPEARANCES:

Eric D. Wiggins
1212438/455322B
Northern State Prison
Newark, NJ 07114

     Petitioner Pro se

Damon G. Tyler, Atlantic County Prosecutor
Melinda A. Harrigan, Assistant Prosecutor
Atlantic County Prosecutor’s Office
4997 Unami Boulevard, Suite 2
Mays Landing, NJ 08330

     Counsel for Respondents



HILLMAN, District Judge

     Respondent Attorney General of the State of New Jersey

moves to dismiss Eric Wiggins’ petition for writ of habeas

corpus as time barred.     ECF No. 10.     Petitioner did not file

opposition to the motion.      For the reasons that follow, Court
 Case 1:19-cv-18676-NLH Document 12 Filed 03/25/21 Page 2 of 13 PageID: 252



will provisionally grant the motion to dismiss, but retain

jurisdiction for 30 days to permit Petitioner to submit

equitable tolling arguments.

I.   BACKGROUND

     The facts of this case are recounted below and this Court,

affording the state court’s factual determinations the

appropriate deference, 28 U.S.C. § 2254(e)(1), reproduces the

recitation of the facts as set forth by the New Jersey Superior

Court Appellate Division in its opinion denying Petitioner’s

direct appeal:

     Defendant was charged in Indictment 02-08-1757 with
     first-degree aggravated sexual assault against R.D.,
     N.J.S.A. 2C:14-2a; second-degree sexual assault against
     R.D., N.J.S.A. 2C:14-2c; third-degree criminal restraint
     against R.D., N.J.S.A. 2C:13-2; third-degree terroristic
     threats against J.D. and/or R.D., N.J.S.A. 2C:12-3a; and
     third-degree sexual penetration by a diseased person
     against R.D., N.J.S.A. 2C:34-5b. All of these charges
     arose from an incident on May 30, 2002 involving
     defendant and R.D., with whom defendant had a prior
     consensual sexual relationship.

     Defendant was charged in Indictment 02-09-1887-B with a
     single count of third-degree sexual penetration by a
     diseased person against K.W., N.J.S.A. 2C:34-5b. That
     charge arose from an incident on January 10, 2002 during
     which K.W. engaged in consensual sexual intercourse with
     defendant without knowing that he was HIV positive.

     While the charges represented by these two indictments
     were pending, R.D. secured a restraining order against
     defendant. On February 27, 2003, defendant was arrested
     and   charged  with fourth-degree    contempt   of  the
     restraining order and simple assault. Although R.D.
     voluntarily dismissed the restraining order in April
     2003, the charges that arose from defendant’s violation
     of that order were not resolved.

                                     2
Case 1:19-cv-18676-NLH Document 12 Filed 03/25/21 Page 3 of 13 PageID: 253




    On June 2, 2003, defendant entered a guilty plea pursuant
    to a plea agreement. The terms of the agreement were
    embodied in a standard series of plea forms, all
    completed in defendant’s own hand. According to the
    agreement, defendant would plead guilty to the charge of
    second-degree assault against R.D., which was included
    in Indictment 02-08-1757, and to the charge of third-
    degree sexual penetration by a diseased person against
    K.W., which was the sole count in Indictment 02-09-1887-
    B. In exchange, all of the other counts in the first
    indictment as well as the charges arising from the
    February 2003 incident would be dismissed. In addition,
    the prosecutor agreed to recommend a sentence of six
    years in prison with an 85% parole disqualifier for the
    second-degree offense and a concurrent term of five
    years on the third-degree offense.

    On June 2, 2003, defendant appeared and entered his
    guilty plea in accordance with this agreement. . . . As
    a part of the plea colloquy, defendant acknowledged that
    he was aware of his rights, that he understood the terms
    of the sentence that the prosecutor was recommending,
    that he had signed and understood each of the plea forms
    and that he was aware of all of the penal consequences
    of the plea.

    On October 24, 2003, when defendant appeared for
    sentencing in accordance with the plea agreement,
    counsel advised the judge that defendant wanted to
    withdraw his plea. Defendant told the judge that he had
    not understood the meaning of the period of parole
    disqualification, was not familiar with the terms
    relating to post-incarceration parole, and did not know
    anything about Megan’s Law and its requirements. After
    additional colloquy, the judge denied the application
    and proceeded with the sentencing. In the moments that
    followed, defendant became uncooperative and uttered a
    number of profanities that the judge heard. As a result,
    in addition to imposing the sentence included in the
    negotiated plea, the judge also found defendant guilty
    of contempt and sentenced him to a term of six months to
    be served in the county jail consecutive to his prison
    sentence for the underlying offenses.




                                    3
    Case 1:19-cv-18676-NLH Document 12 Filed 03/25/21 Page 4 of 13 PageID: 254



State v. Wiggins, No. A-3039-04, 2006 WL 798947, at *1–2

(N.J. Super. Ct. App. Div. Mar. 30, 2006) (per curiam),

certif. denied, 902 A.2d 1234 (N.J. 2006).

        Petitioner appealed to the New Jersey Superior Court,

Appellate Division (“Appellate Division”).            The Appellate

Division affirmed the trial court’s decision not to allow

Petitioner to withdraw his guilty plea but remanded for

reconsideration of the sentence imposed on the contempt

conviction.      Id.   On June 2, 2006, the trial court

resentenced Petitioner to the same sentence as before.              ECF

No. 10-6.      The New Jersey Supreme Court denied

certification on July 11, 2006.          ECF No. 10-7; State v.

Wiggins, 902 A.2d 1234 (N.J. 2006).           The Appellate Division

dismissed an appeal at Petitioner’s request on March 19,

2007.     ECF No. 10-8.     No further appeals were filed.

        Petitioner filed a postconviction relief (“PCR”)

motion in February 2008. 1        ECF No. 10-9.    The PCR court

denied the petition on July 2, 2010.           ECF No. 10-11.     The

Appellate Division affirmed the decision of the PCR court

on May 31, 2012, ECF No. 10-13, and the New Jersey Supreme


1 The petition was marked by the state court as filed on February
34, 2008. ECF No. 10-9. The Appellate Division only indicated
the petition was filed in February 2008, ECF No. 10-13 at 3, so
Court will treat the petition as filed on February 1, 2008 so as
to maximize the amount of time Petitioner had remaining in his
AEDPA statute of limitations.

                                        4
 Case 1:19-cv-18676-NLH Document 12 Filed 03/25/21 Page 5 of 13 PageID: 255



Court denied certification on October 12, 2012, ECF No. 10-

14.

      Petitioner submitted his § 2254 petition for mailing

on September 24, 2019.      ECF No. 1.    The Court initially

administratively terminated the petition as Petitioner had

not used the Clerk’s Office form that included the warning

under Mason v. Meyers, 208 F.3d 414 (3d Cir. 2000).           ECF

No. 3.    Petitioner submitted an amended petition, ECF No.

4, and the Court issued a Mason notice as the amended

petition also did not contain the required certification,

ECF No. 6.      Petitioner requested the Court to review the

amended petition as filed and to appoint him an attorney.

ECF No. 7.      On July 22, 2020, the Court ordered the State

to respond or file a motion to dismiss based on timeliness.

ECF No. 8.

      The State filed its motion to dismiss on August 26, 2020.

ECF No. 10.      It argues the petition is untimely because it was

filed more than one year after Petitioner’s conviction became

final.    Id.    Petitioner did not submit any opposition to the

motion.

II.   STANDARD OF REVIEW

      Title 28 U.S.C. § 2254 permits a federal court to entertain

a petition for writ of habeas corpus on behalf of a person in

state custody pursuant to the judgment of a state court “only on

                                     5
    Case 1:19-cv-18676-NLH Document 12 Filed 03/25/21 Page 6 of 13 PageID: 256



the ground that he is in custody in violation of the

Constitution or laws or treaties of the United States.”              28

U.S.C. § 2254(a).

        The Anti-Terrorism and Effective Death Penalty Act of 1996

(“AEDPA”) imposes a one-year period of limitation on a

petitioner seeking to challenge his state conviction and

sentence through a petition for writ of habeas corpus under §

2254.     See 28 U.S.C. § 2244(d)(1).        Under § 2244(d)(1), the

limitation period runs from the latest of:

        (A) the date on which the judgment became final by the
        conclusion of direct review or the expiration of the
        time for seeking such review;

        (B) the date on which the impediment to filing an
        application created by State action in violation of the
        Constitution or laws of the United States is removed, if
        the applicant was prevented from filing by such State
        action;

        (C) the date on which the constitutional right asserted
        was initially recognized by the Supreme Court, if the
        right has been newly recognized by the Supreme Court and
        made retroactively applicable to cases on collateral
        review; or

        (D) the date on which the factual predicate of the claim
        or claims presented could have been discovered through
        the exercise of due diligence.

28 U.S.C. § 2244(d)(1). 2




2 Petitioner’s conviction became final after AEDPA’s April 24,
1996 effective date; therefore, he is subject to its one-year
statute of limitations.

                                        6
 Case 1:19-cv-18676-NLH Document 12 Filed 03/25/21 Page 7 of 13 PageID: 257



       “[T]he time during which a properly filed application for

State post-conviction or other collateral review with respect to

the pertinent judgment or claim is pending” is excluded from the

one-year statute of limitations.         28 U.S.C. § 2244(d)(2).     “In

determining whether a petition is ‘properly filed,’ a federal

court ‘must look to state law governing when a petition for

collateral relief is properly filed.’”         Douglas v. Horn, 359

F.3d 257, 262 (3d Cir. 2004) (quoting Fahy v. Horn, 240 F.3d

239, 243 (3d Cir. 2001)).

III.    DISCUSSION

       The Court must first determine the date that Petitioner’s §

2254 motion was due in this Court under AEDPA.          “[I]t is

respondent’s position that the conviction became final on July

11, 2006 when [Petitioner’s] Petition for Certification to the

New Jersey Supreme Court regarding his sentence and conviction

was denied.”    ECF No. 10 at 7.     Although Petitioner did not file

any opposition to the motion, his amended petition asserts that

it was timely “because this is an excessive sentence that was

imposed for a Community Supervision for life (“CSL”) under

Megan’s Law registration.      And the law was revised in 2014 to

change CSL to [parole supervision for life (“PSL”)].           Which was

not part of original Plea Agreement.”         ECF No. 4 at 19-20.     The

Court interprets this as an argument that the AEDPA period




                                     7
 Case 1:19-cv-18676-NLH Document 12 Filed 03/25/21 Page 8 of 13 PageID: 258



should be calculated under § 2244(d)(1)(D) beginning when CSL

changed to PSL.

        The Court concludes the relevant provision is §

2254(d)(1)(A), which starts the statute of limitations on “the

date on which the judgment became final by the conclusion of

direct review or the expiration of the time for seeking such

review.”    Petitioner asserts that his amended petition is timely

because his sentence is illegal and the change from CSL to PSL

was not part of his original plea agreement, but none of his §

2254 claims concern his CSL status.         Petitioner’s challenges to

his convictions are based on an allegation that the victims

lied.    His malicious prosecution, ineffective assistance of

counsel, and illegal sentence claims are also based on the

argument that the victims lied.       The “factual predicate” of

those claims existed before Petitioner’s judgment was final, and

AEDPA instructs courts to calculate the statute of limitations

on the latest date; therefore, the date the judgment became

final is the operative date under § 2244(d)(1).

     Respondent argues Petitioner’s conviction became final on

July 11, 2006.    ECF No. 10 at 7.       This date does not take

Petitioner’s resentencing into consideration.          When a state

prisoner is resentenced after an appellate court remands on

direct appeal, the AEDPA limitations period does not begin

“until both his conviction and sentence ‘[becomes] final by the

                                     8
 Case 1:19-cv-18676-NLH Document 12 Filed 03/25/21 Page 9 of 13 PageID: 259



conclusion of direct review or the expiration of the time for

seeking such review.’”     Burton v. Stewart, 549 U.S. 147, 156–57

(2007) (per curiam) (emphasis omitted); Berman v. United States,

302 U.S. 211, 212 (1937) (“Final judgment in a criminal case

means sentence. The sentence is the judgment.”).          Petitioner was

resentenced on June 2, 2006, ECF No. 10-6, and an appeal was

filed.   That appeal was dismissed at the Petitioner’s request on

March 19, 2007.    ECF No. 10-8.

     Non-precedential decisions of two panels of the United

States Court of Appeals for the Third Circuit offer differing

views on when a conviction becomes final after a defendant

voluntarily discontinues his direct appeal.         Compare United

States v. Parker, 416 F. App’x 132 (3d Cir. 2011) (noting that

time period for direct appeal includes time during which a

defendant could appeal a voluntary dismissal), with United

States v. Sylvester, 258 F. App’x 411, 412 (3d Cir. 2007)

(“[T]he limitations period began to run when [defendant’s]

appeal was voluntarily dismissed.        When an appeal is voluntarily

dismissed, further direct review is no longer possible.”).

     In an abundance of caution, and because the result does not

change by including the additional time, the Court will give

Petitioner the benefit of the twenty days he had to petition the

New Jersey Supreme Court for review of the Appellate Division’s

dismissal of his appeal.      See N.J. Ct. R. 2:12–3(a).       With those

                                     9
Case 1:19-cv-18676-NLH Document 12 Filed 03/25/21 Page 10 of 13 PageID: 260



twenty days, Petitioner’s judgement became final on April 6,

2007.   See Gonzalez v. Thaler, 565 U.S. 134, 150 (2012) (holding

that if prisoners do not seek Supreme Court review, “judgment

becomes final . . . when the time for pursuing direct review in

this Court, or in state court, expires”).

     Petitioner filed his PCR motion on February 1, 2008,

tolling the statute of limitations.       28 U.S.C. § 2244(d)(2).

Three hundred days of Petitioner’s year had expired by this

time.   The statute of limitations was tolled until October 12,

2012 when the New Jersey Supreme Court denied certification.

ECF No. 10-14.    Sixty-five days remained in the AEDPA period,

and they expired on December 17, 2012.        Petitioner did not file

his petition until September 24, 2019, nearly seven years later.

Accordingly, the § 2254 petition is untimely under AEDPA and

must be dismissed unless equitable tolling applies.

     “Generally, a litigant seeking equitable tolling bears the

burden of establishing two elements: (1) that he has been

pursuing his rights diligently; and (2) that some extraordinary

circumstance stood in his way.”       Pace v. DiGuglielmo, 544 U.S.

408, 418 (2005).    In analyzing whether the circumstances faced

by Petitioner were extraordinary, “‘the proper inquiry is not

how unusual the circumstance alleged to warrant tolling is among

the universe of prisoners, ... but rather how severe an obstacle

it is for the prisoner endeavoring to comply with AEDPA’s

                                    10
Case 1:19-cv-18676-NLH Document 12 Filed 03/25/21 Page 11 of 13 PageID: 261



limitations period.’”     Ross v. Varano, 712 F.3d 784, 802-03 (3d

Cir. 2013) (quoting Pabon v. Mahanoy, 654 F.3d 385, 400 (3d Cir.

2011)) (emphasis in original).

     The parties have not addressed whether Petitioner may be

entitled to equitable tolling.      Therefore, the Court will

provisionally grant the motion to dismiss but retain

jurisdiction for 30 days as it cannot rule out the possibility

that Petitioner might have valid grounds for equitable tolling.

Within that timeframe, Petitioner may submit a written statement

setting forth detailed tolling arguments.        See Day v. McDonough,

547 U.S. 198, 210 (2006).      Upon submission of Petitioner’s

arguments within the 30-day timeframe, the Court will reopen the

petition for consideration.      See Daley v. State of New Jersey,

No. 16-23, 2016 WL 2990631, at *4 (D.N.J. May 24, 2016) (citing

cases).    In the event Petitioner does not submit equitable

tolling arguments in 30 days, the Court will enter a final order

of dismissal.

     Petitioner also requests the appointment of counsel.           ECF

No. 7.    Petitioner does not have a right to counsel in habeas

proceedings.    See Reese v. Fulcomer, 946 F.2d 247, 263 (3d Cir.

1991), superseded on other grounds by statute, 28 U.S.C. § 2254.

However, 18 U.S.C. § 3006A(a)(2)(B) provides that the Court has

discretion to appoint counsel where “the court determines that

the interests of justice so require . . . .”

                                    11
Case 1:19-cv-18676-NLH Document 12 Filed 03/25/21 Page 12 of 13 PageID: 262



     In Reese, the Third Circuit explained that in determining

whether counsel should be appointed, a court “must first decide

if petitioner has presented a nonfrivolous claim and if the

appointment of counsel will benefit the petitioner and the

court.   Factors influencing a court’s decision include the

complexity of the factual and legal issues in the case, as well

as the pro se petitioner’s ability to investigate facts and

present claims.”    Reese, 946 F.2d at 263-64.

     The Court concludes the appointment of counsel is not

warranted at this time because it is dismissing the habeas

petition as untimely.     Petitioner may reapply for the

appointment of counsel if he elects to submit equitable tolling

arguments.

     Pursuant to 28 U.S.C. § 2253(c), a petitioner may not

appeal from a final order in a habeas proceeding where that

petitioner’s detention arises out of his state court conviction

unless he has “made a substantial showing of the denial of a

constitutional right.”     The Court reserves its decision on a

certificate of appealability as it is granting Petitioner a

limited amount of time to submit equitable tolling arguments.

IV. CONCLUSION

     For the foregoing reasons, the Court will provisionally

grant the motion to dismiss.      The Court will retain jurisdiction

for 30 days in order to give Petitioner time to submit his

                                    12
Case 1:19-cv-18676-NLH Document 12 Filed 03/25/21 Page 13 of 13 PageID: 263



equitable tolling arguments.      The motion for counsel, ECF No. 7,

will be denied.

     An appropriate order will be entered.




Dated: March 25, 2021                      s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                    13
